Exhibit 99.1 ASSET PURCHASE AGREEMENT BY AND BETWEEN AMERICAN RESTAURANT CONCEPTS, INC. AND MILLIE’S, INC. DATED AS OF SEPTEMBER 16, 2009 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.1. Definitions 1 ARTICLE II SALE AND PURCHASE OF ASSETS 7 Section 2.1. Purchased Assets 7 Section 2.2. Excluded Assets 8 Section 2.3. Alcoholic Beverage License Assets 9 ARTICLE III CONSIDERATION 9 Section 3.1. Consideration 9 Section 3.2. Payment of Purchase Price 9 Section 3.3. Allocation of Purchase Price 9 Section 3.4. Intentionally Omitted 10 Section 3.5. Assumed Obligations 10 Section 3.6. Liabilities Not Being Assumed 10 Section 3.7. Transfer Fees 10 ARTICLE IV CONDITIONS TO CLOSING 11 Section 4.1. Closing 11 Section 4.2. Third Party Consents 11 Section 4.3. Conditions to the Purchaser’s Obligations 11 Section 4.4. Conditions to the Seller’s Obligations 13 ARTICLE V COVENANTS BEFORE CLOSING 14 Section 5.1. Affirmative Covenants of the Seller 14 Section 5.2. Negative Covenants of the Seller 15 Section 5.3. Affirmative Covenants of the Purchaser 16 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE SELLER 16 Section 6.1. Organization and Corporate Power 16 (i) Page Section 6.2. Authorization of Transactions 17 Section 6.3. Absence of Conflicts 17 Section 6.4. Financial Statements 17 Section 6.5. Absence of Undisclosed Liabilities 17 Section 6.6. Absence of Certain Developments 18 Section 6.7. Real Property 19 Section 6.8. Purchased Assets 19 Section 6.9. Taxes 20 Section 6.10. Inventories 21 Section 6.11. Contracts and Commitments 21 Section 6.12. Proprietary Rights 22 Section 6.13. Litigation; Proceedings 22 Section 6.14. Brokerage 23 Section 6.15. Licenses and Permits 23 Section 6.16. Employees 23 Section 6.17. Employee Benefit Plans 23 Section 6.18. Insurance 23 Section 6.19. Affiliate Transactions 23 Section 6.20. Compliance with Laws 23 Section 6.21. Environmental Matters 24 Section 6.22. Illegal Payments 25 Section 6.23. Suppliers 25 Section 6.24. Limited Warranty 25 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE PURCHASER 25 Section 7.1. Organization 25 (ii) Page Section 7.2. Authorization of Transactions 25 Section 7.3. Absence of Conflicts 25 Section 7.4. Litigation 26 Section 7.5. Brokerage 26 Section 7.6. Financial Ability 26 ARTICLE VIII TERMINATION 26 Section 8.1. Termination 26 Section 8.2. Effect of Termination 26 Section 8.3. Execution Fee 26 ARTICLE IX INDEMNIFICATION AND RELATED MATTERS 27 Section 9.1. Survival 27 Section 9.2. Limitations 27 Section 9.3. Indemnification 27 Section 9.4. Certain Tax Matters 29 Section 9.5. Straddle Periods 30 Section 9.6. Cooperation 30 ARTICLE X ADDITIONAL AGREEMENTS 30 Section 10.1. Press Releases and Announcements 30 Section 10.2. Further Transfers 30 Section 10.3. Expenses 30 Section 10.4. Exclusivity 30 Section 10.5. Bulk Sales Laws 31 Section 10.6. Confidentiality 31 Section 10.7. Employee Matters 32 Section 10.8. Responsibility of Parent and Purchaser 32 (iii) Page ARTICLE XI MISCELLANEOUS 32 Section 11.1. Amendment and Waiver 32 Section 11.2. Notices 32 Section 11.3. Binding Agreement; Assignment 33 Section 11.4. Severability 33 Section 11.5. No Strict Construction 33 Section 11.6. Captions 34 Section 11.7. Entire Agreement 34 Section 11.8. Counterparts and Facsimile Signatures 34 Section 11.9. Dispute Resolution 34 Section 11.10. Governing Law 34 Section 11.11. Consent to Service 34 Section 11.12. Parties in Interest 34 Section 11.13. Expenses 35 Section 11.14. Further Assurances 35 [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK] 35 (iv) ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT, dated as of September 16, 2009, is made by and among American Restaurant Concepts, Inc., a Nevada corporation (the “Purchaser”), The Custom Restaurant & Hospitality Group, aNevada corporation (“Parent”), and Millie’s, Inc., a California corporation (the “Seller”).The Seller and the Purchaser are referred to herein collectively as the “Parties” and individually as a “Party.”In addition, the Purchaser Guarantors are each a party to this Agreement solely with respect to their obligations under Section 9.3(d).Certain capitalized terms used herein are defined in ArticleI below. RECITALS WHEREAS, the Seller owns and operates certain casual dining restaurants known individually as Millie’s Restaurant; WHEREAS, Purchaser is a newly formed wholly owned subsidiary of Parent; and WHEREAS, subject to the terms and conditions of this Agreement, the Purchaser desires to acquire from the Seller, and the Seller desires to sell to the Purchaser, all of the assets, operations and business that constitute and which are exclusively related to and used in connection with the restaurants set forth on ExhibitA (the “Restaurants”) and in conjunction therewith, Purchaser desires to assume all obligations and liabilities associated with the assets so purchased. NOW, THEREFORE, in consideration of the premises and of the mutual representations, warranties, and covenants which are to be made and performed by the respective Parties, the Parties hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1.Definitions. When used in this Agreement, the following terms have the meanings set forth below: “Active Employees” has the meaning set forth in Section10.7(a). “Acquisition Proposal” has the meaning as set forth in Section10.4. “Affiliate” of any particular Person means any other Person controlling, controlled by, or under common control with such particular Person, where “control” means the possession, directly or indirectly, of the power to direct the management and policies of a Person whether through the ownership of voting securities, contract, or otherwise. “After Tax Basis” has the meaning as set forth in Section9.3(f). “Agreement” means this Asset Purchase Agreement, including all Exhibits and Schedules hereto, as it may be amended from time to time in accordance with its terms. 1 “Applicable Limitation Date” has the meaning as set forth in Section9.1. “Arbitration Notice” has the meaning as set forth in Section11.9. “Assigned Contracts” has the meaning as set forth in Section2.1(a). “Assumed Obligations” has the meaning as set forth in Section3.5. “Bill of Sale” has the meaning as set forth in Section4.3(f). “Cash On Hand Value” has the meaning as set forth in Section3.1. “Capital Stock” means (i)in the case of a corporation, any and all shares of capital stock, (ii)in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents (however designated) of capital stock, (iii)in the case of a partnership or limited liability company, any and all partnership or membership interests (whether general or limited), (iv)in any case, any other interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distributions of assets of, the issuing Person, and (v)in any case, any right to acquire any of the foregoing. “CERCLA” has the meaning as set forth in Section6.21(e). “Closing” has the meaning as set forth in Section4.1. “Closing Date” has the meaning as set forth in Section4.1. “Closing Escrow Account” has the meaning as set forth in Section2.3. “COBRA” has the meaning as set forth in Section6.17. “Code” means the Internal Revenue Code of 1986, as amended, and any reference to any particular Code section shall be interpreted to include any revision of or successor to that section regardless of how numbered or classified. “Confidential Information” has the meaning as set forth in Section10.6. “Disclosure Schedule” means a document, dated of even date with this Agreement and delivered by the Seller to the Purchaser on the date hereof, which refers to the representations and warranties of the Seller in Article VI of this Agreement and which contains the information contemplated to be set forth in the Disclosure Schedule by this Agreement and certain exceptions to the representations and warranties of the Parent and Purchaser in Article VII and otherwise under this Agreement.The Disclosure Schedule shall be arranged, for convenience purposes only, in sections which correspond to the numbered and lettered paragraphs contained in Article VI, Article VII and otherwise in this Agreement (as applicable); provided, however, that any disclosure made on any individual section of the Disclosure Schedule shall suffice for disclosure on all other sections of the Disclosure Schedule.Notwithstanding anything to the contrary in this Agreement, the Disclosure Schedule may be updated from time to time, in the sole discretion of the Seller, between the date of this Agreement and the Closing. 2 “Environmental and Safety Requirements” means all federal, state, local and foreign statutes, regulations, ordinances and similar provisions having the force or effect of law, all judicial and administrative orders and determinations and all common law concerning public health and safety, worker health and safety and pollution or protection of the environment, including all such standards of conduct and bases of obligations relating to the presence, use, production, generation, handling, transport, treatment, storage, disposal, distribution, labeling, testing, processing, discharge, release, threatened release, control, or cleanup of any hazardous materials, substances or wastes, chemical substances or mixtures, pesticides, pollutants, contaminants, toxic chemicals, petroleum products or by-products, asbestos, polychlorinated biphenyls (or PCBs), noise or radiation. “ERISA” has the meaning as set forth in Section6.17. “Escrow Agreement” means those certain Escrow Instructions to Allison-McCloskey Escrow Company by and between the Purchaser and the Seller dated as of July 9, 2009 and finally delivered in fully executed form Allison-McCloskey Escrow Company on July 23, 2009. “Excluded Assets” has the meaning as set forth in Section2.2. “Execution Fee” has the meaning as set forth in Section8.3. “Financial Statements” has the meaning as set forth in Section6.4. “GE” means CEF Funding II, L.L.C., a Delaware limited liability company and successor to GE Capital Franchise Finance Corporation. “GE Modified Loan Arrangement” means an amendment, restatement or replacement of that certain Equipment Loan by and among GE, the Seller and the Seller Guarantors dated as of September 14, 2000, whereby, in order to finance the transactions contemplated by this Agreement, a portion of the debt and obligations of the Seller under such Equipment Loan will be transferred to the Purchaser with no recourse to Seller or the Seller Guarantors. “Inactive Employees” has the meaning as set forth in Section10.7(a). “Indebtedness” of any Person means: (a)indebtedness for borrowed money or for the deferred purchase price of property or services in respect of which such Person is liable, contingently or otherwise, as obligor or otherwise (other than trade payables and other obligations incurred in the Ordinary Course of Business), including accrued interest and prepayment penalties and any commitment by which such Person assures a creditor against loss, including contingent reimbursement obligations with respect to letters of credit; (b)indebtedness guaranteed in any manner by such Person, including a guarantee in the form of an agreement to repurchase or reimburse; and (c)obligations under capitalized leases in respect of which such Person is liable, contingently or otherwise, as obligor, guarantor or otherwise, or in respect of which obligations such Person assures a creditor against loss. “Indemnified Party” has the meaning as set forth in Section9.3(e). “Indemnifying Party” has the meaning as set forth in Section9.3(e). 3 “Insider” means any officer, director, executive employee, stockholder, partner or Affiliate, as applicable, of the Seller or any spouse or descendant (whether natural or adopted) of any such individual or any entity in which any of the foregoing persons owns a 5% or greater direct or indirect beneficial interest. “Insurance Code” has the meaning as set forth in Section9.4(c). “Inventory” means all inventories of the Seller, wherever located, used in connection with the operation of the Restaurants, including, without limitation, foodstuffs, beverages, paper products, and cleaning materials. “Inventory Value” has the meaning as set forth in Section3.1. “JAMS” has the meaning as set forth in Section11.9. “JAMS Rules” has the meaning as set forth in Section11.9. “knowledge” and “aware” and terms of similar import mean, with respect to a Person, (i) the actual knowledge of such Person without further duty to inquire or investigate (and with respect to the Seller, this means the actual knowledge of the following individuals only: John R. Bifone, John Bifone, Jr. and Debbie Cowles). “Latest Balance Sheet” has the meaning as set forth in Section6.4. “Leased Real Property” means all land, building, fixtures or other real property in which the Seller has a leasehold, subleasehold, license, concession or other real property right or interest under the Real Property Leases. “Leasehold Improvements” means all buildings, fixtures and other improvements located on each Leased Real Property which are owned by the Seller, regardless of whether such improvements are subject to reversion to the landlord or other third party upon the expiration or termination of the Real Property Lease for such Leased Real Property and used directly in connection with the operation of the Restaurants and unrelated in anyway to the Excluded Assets. “Licenses” means all permits, licenses, certificates, approvals, accreditations, consents and other authorizations of third parties or foreign, federal, state, or local governments or other similar rights, excluding, liquor and/or beer and wine alcoholic beverage licenses. “Liens” means any mortgage, pledge, security interest, encumbrance, lien, claim, community property interest, option, right of first refusal, deed of trust, or charge of any kind (including, without limitation, any conditional sale or other title retention agreement or lease in the nature thereof), any sale of receivables with recourse against the Seller, any financing statement filed by or on behalf of Seller as debtor under the Uniform Commercial Code or any similar statute other than to reflect ownership by a third party of property leased to the Seller under a lease which is not in the nature of a conditional sale or title retention agreement, or any subordination arrangement in favor of another Person (other than any subordination arising in the Ordinary Course of Business). 4 “Alcoholic Beverage License Assets” means the Alcoholic Beverage Licenses, all alcoholic beverages, including any inventory of alcoholic beverages, and any equipment exclusively related to the sale and provision of alcoholic beverages. “Loss” means, with respect to any Person, any damage, liability, demand, claim, action, cause of action, cost, damage, deficiency, Tax, penalty, fine or other loss or expense, whether or not arising out of a third party claim, including all interest, penalties incurred in connection with any action, demand, proceeding, investigation or claim by any third party (including any governmental entity or any department, agency or political subdivision thereof) against or affecting such Person or which, if determined adversely to such Person, would give rise to, evidence the existence of, or relate to, any other Loss and the reasonable outside legal professional fees incurred in the defense or settlement of any of the foregoing. “Material Adverse Effect” means any material adverse effect on the business, liabilities, financial condition, operations and results of operations of the Seller taken as a whole, but excluding: (i) any effect resulting from this Agreement or the transactions contemplated hereby, (ii) changes in the general economic conditions and any occurrence or condition affecting the restaurant industry generally or (iii) actions taken in connection with this Agreement or otherwise approved or consented to by the Purchaser. “Ordinary Course of Business” means actions taken in the ordinary course of the Seller’s business that are consistent with past practice (including, without limitation, with respect to collection of accounts receivable, purchases of supplies, repairs and maintenance, payment of accounts payable and accrued expenses, terms of sale, levels of capital expenditures, and operation of cash management practices generally) of the normal day-to-day operation of the Seller. “Party” and “Parties” have the meanings as set forth in the first paragraph of this Agreement. “Permitted Liens” means (a)taxes, assessments and other governmental fees or other charges not yet due and payable as of the Closing Date or the amounts of which are being contested in good faith by appropriate proceedings and as to which adequate reserves have been established; (b)mechanics and similar statutory liens and other Liens arising or incurred in the Ordinary Course of Business for amounts which are not delinquent or the amounts of which are being contested in good faith by appropriate proceedings and as to which adequate reserves have been established and which could not reasonably be expected to, individually, have a Material Adverse Effect; (c)zoning, entitlement, building and other land use and similar laws or regulations imposed by any governmental authority having jurisdiction over such parcel which are not violated by the current use and operation thereof; (d)easements, covenants, conditions, restrictions and other similar matters of record affecting title to such Real Property Leases which would not materially impair the use or occupancy of such parcel in the operation of the Restaurants; (e)liens or encumbrances placed by a landlord or other third party with respect to any Leased Real Property and (f) deposits or pledges made in connection with, or to secure payment of, worker’s compensation, unemployment insurance or old age pension programs mandated under applicable law or other social security programs. “Person” means and includes an individual, a partnership, a joint venture, a limited liability company, a corporation or trust, an unincorporated organization, a group, or a government or other department or agency thereof, or any other entity. “Plans” has the meaning as set forth in Section6.17. 5 “Preparing Party” has the meaning as set forth in Section9.5. “Proprietary Rights” means all registered and unregistered intellectual property rights, including, without limitation, all of the following items along with all income, royalties, damages, equitable relief and payments due or payable prior to or at the Closing or thereafter (including, without limitation, damages, equitable relief and payments for past, present or future infringements or misappropriations thereof, the right to sue and recover for past infringements or misappropriations thereof and any and all corresponding rights that, now or hereafter, may be secured throughout the world): (i)patents, patent applications, patent disclosures and inventions (whether or not patentable and whether or not reduced to practice) and any reissue, continuation, continuation-in-part, division, revision, extension or reexamination thereof; (ii)trademarks, service marks, industrial designs, trade dress, trade names and corporate names, together with all goodwill associated therewith; (iii) registered and unregistered copyrights and copyrightable works(iv) mask works; (v)all registrations, applications and renewals for any of the foregoing; (vi)trade secrets and confidential information (including, without limitation, ideas, formulae, compositions, know-how, manufacturing and production processes and techniques, research and development information, drawings, specifications, designs, plans, proposals, technical data, financial, business and marketing plans, and customer and supplier lists and related information); (vii)computer software and software systems (including, without limitation, data, databases and related documentation) owned and/or used by the Seller; (viii)registrations of internet domain names, (ix) other proprietary rights; (x)licenses or other agreements to or from third parties regarding the foregoing;(xi)all copies and tangible embodiments of the foregoing (in whatever form or medium) and (xii) any web sites incorporating or using any of the above. “Purchase Price” has the meaning as set forth in Section3.1. “Purchased Assets” has the meaning as set forth in Section2.1. “Purchaser” has the meaning as set forth in the first paragraph of this Agreement. “Purchaser Guarantors” means Robert Jennings and John Watters. “Purchaser Parties” has the meaning as set forth in Section9.3(a). “Real Property” has the meaning as set forth in Section6.7(d). “Real Property Leases” means all written leases, subleases, licenses, concessions and other agreements, including, without limitation, all amendments, extensions, renewals, guaranties and other agreements with respect thereto, held by the Seller for the use and occupancy of any real property. “Retained Liabilities” has the meaning as set forth in Section3.6. “Seller” has the meaning as set forth in the first paragraph of this Agreement. “Seller Guarantors” means Calabee’s, Inc., John R. Bifone and John Bifone, Jr “Seller Parties” has the meaning as set forth in Section9.3(c). “Straddle Periods” has the meaning as set forth in Section9.5. 6 “Tax” or “Taxes” means federal, state, county, local, foreign, or other income, gross receipts, ad valorem, franchise, profits, sales or use, transfer, registration, excise, utility, environmental, real or personal property, license, payroll, wage or other withholding, employment, social security, severance, stamp, occupation, alternative or add-on minimum, estimated, and other taxes of any kind whatsoever, whether computed on a separate or consolidated, unitary or combined basis or in any other manner (including, without limitation, deficiencies, penalties, additions to tax, and interest attributable thereto, and also including, without limitation, any Tax or Taxes of another Person for which the Seller is liable as a successor or as a transferee or by contract). “Tax Return” means returns, declarations, reports, claims for refund, information returns or other documents (including any related or supporting schedules, statements, or information) filed in connection with the determination, assessment, or collection of Taxes of any party or the administration of any laws, regulations, or administrative requirements relating to any Taxes. “Textron” means Textron Financial Corporation, a Delaware corporation. “Textron Modified Loan Arrangement” means an amendment, restatement or replacement of that certain Loan Agreement by and among Textron and the Seller dated as of September 24, 2002, whereby, in order to finance the transactions contemplated by this Agreement, a portion of the debt and obligations of the Seller under such Loan Agreement may be transferred to the Purchaser with no recourse to Seller or the Seller Guarantors. “Transaction Documents” means this Agreement, and all other agreements, instruments, certificates, and other documents to be entered into or delivered by any Party in connection with the transactions contemplated to be consummated pursuant to this Agreement. “Transfer Fees” means any taxes, fees, charges, assessments, registration fees, and expenses or other amounts due or payable in connection with the transfer of the Purchased Assets from the Seller to the Purchaser (other than the Seller’s income taxes). “Transfer Taxes” has the meaning as set forth in Section9.4(a). “Treasury Regulations” means the United States Treasury Regulations promulgated pursuant to the Code. ARTICLE II SALE AND PURCHASE OF ASSETS Section 2.1.Purchased Assets. Subject to the terms and conditions of this Agreement, the Purchaser hereby agrees to purchase from the Seller, and the Seller hereby agrees to sell, transfer and assign to the Purchaser, on the Closing Date (as hereinafter defined), all of the Seller’s assets directly related to and used in connection with the operation of the Restaurants (collectively referred to herein as the “Purchased Assets”), free and clear of any and all Liens, other than the Excluded Assets (as hereinafter defined).The Purchased Assets shall include, but not be limited to, the following: (a)All of the Seller’s rights and obligations in and under all of the agreements of the Seller relating to the Restaurants, all of which are identified on Schedule2.1(a) attached hereto (collectively, the “Assigned Contracts”); Assigned Contracts includes, but is not limited to, certain agreements listed on Schedule2.1(a) with respect to the lease of certain Leased Real Property; 7 (b)All of the Seller’s accounts or notes receivable directly related to the Restaurants, all of which are identified on Schedule2.1(b) attached hereto and which, as of the Closing Date, shall be identified in an update to Schedule 2.1(b) at least five days prior to the Closing Date; (c)All of the tangible personal property owned by the Seller and used exclusively in connection with the operation of the Restaurants, including, without limitation, furniture, machinery, equipment, tables, chairs, cash registers, ovens, refrigerators, display cases, utensils, tools, pans, lights, uniforms, curtains, signs, shelves, menus, tablecloths, glasses, plates, dishes, silverware, pitchers, books, cabinets, racks, towels, ornaments, artifacts, décor,computers, computer software programs, computer peripherals, collectibles, bars and bar equipment; (d)All of the Seller’s records directly related to or used exclusively in connection with the operation of the Restaurants or directly pertaining to the Purchased Assets; (e)To the extent transferable, and only to such extent, the Licenses required under all laws, rules and regulations applicable to or affecting the Restaurants, all of which are set forth on Schedule2.1(e) attached hereto; (f)All Leasehold Improvements, all of which are identified in Schedule2.1(f) attached hereto; (g)All Inventory owned by Seller and used exclusively in connection with the operation of the Restaurants, all of which are identified on Schedule 2.1(g) attached hereto and which, as of the Closing Date, shall be identified in an update to Schedule 2.1(g) at least five days prior to the Closing Date; (h)All cash amounts normally used to operate the Restaurants; (i)The Proprietary Rights of the Sellers to the extent they directly relate to the Restaurants and not to any Excluded Assets, and only to such extent, all of which are identified on Schedule2.1(i) attached hereto; and (j)The goodwill associated with the Purchased Assets and the Restaurants. Section 2.2.Excluded Assets.Notwithstanding any other provision of this Agreement to the contrary, (i) any asset relating to or used in connection with the Seller’s restaurants that are not the Restaurants, (ii) any and all subsidiaries of the Seller and (iii) Millie’s, Inc. and any asset relating to or used in connection with its restaurants shall be deemed “Excluded Assets” and shall be retained by the Seller.In addition, the Purchased Assets shall not include the following (collectively, the “Excluded Assets”). (a)each of the Seller’s corporate records, such as its articles of incorporation, seal, minute books, stock or equity ledgers and any other records having exclusively to do with the organization and the continued existence and status of the Seller or any of its Affiliates; (b)the Seller’s rights under this Agreement, including, without limitation, the consideration paid to the Seller pursuant to this Agreement; (c)the Employee Benefit Plans; (d)The Seller’s Tax records; (e)all Licenses that are not assignable or transferable, a list of which is set forth on Schedule 2.2(e); 8 (f)all records, documents, lists and files, whether in hard copy, electronic form or otherwise, relating to any of the foregoing Excluded Assets; and (g)The other assets listed on Schedule 2.2(g) hereof. Section 2.3.Alcoholic Beverage License Assets.The Seller and the Purchaser acknowledge and agree that the transfer of the Alcoholic Beverage License Assets is conditioned on the approval of the Alcoholic Beverage Control (“ABC”). The Seller and the Purchaser shall, prior to Closing, work in good faith to transfer the alcoholic beverage licenses (“Alcoholic Beverage Licenses”) to the Purchaser upon Closing. Purchaser shall engage a alcoholic beverage license consultant (at the expense of Purchaser) to assist in the transfer of the Alcoholic Beverage Licenses.The Purchaser will be responsible for the payment of all fees, costs and expenses associated with the transfer of the Alcoholic Beverage Licenses.In order to facilitate the transfer of the Alcoholic Beverage Licenses, the Seller and the Purchaser will establish an escrow account in which the Purchaser will deposit the cash portion of the Purchase Price, which will be released to the Seller at the Closing (the “Closing Escrow Account”).The Closing Escrow Account will be established within 15 days after the date of this Agreement.The fees and costs directly associated with the Closing Escrow Account will be shared equally by the Seller and the Purchaser.Upon approval or disapproval of the transfer of the Alcoholic Beverage Licenses to the Purchaser by the relevant Alcoholic Beverage License authorities, and upon the satisfaction of the other Closing conditions set forth in Sections 4.3 and 4.4 the amounts in the Closing Escrow Account will be released to the Seller. ARTICLE III CONSIDERATION Section 3.1.Consideration.As consideration for the sale to the Purchaser of the Purchased Assets, the Purchaser shall pay to the Seller an amount in equal to the sum of (a)$2,900,000.00; (b) the value of the Seller’s Inventory on hand at each Restaurant at 11:59 p.m. on the date immediately prior to the Closing Date (“Inventory Value”); provided, that such value shall be calculated consistent with the prior practices of Seller and that the value of any obsolete Inventory, as determined by the Seller in its reasonable discretion, will not be included in the calculation of the Inventory value; and (c) the amount of petty cash on hand at each Restaurant not to exceed One Thousand Dollars at each Restaurant (“Cash On Hand Value”) (collectively, the “Purchase Price”).The Purchase Price shall be payable by (i) the assumption of debt of the Seller and (ii) the payment of cash to the Seller, as set forth in Section 3.2 below. Section 3.2.Payment of Purchase Price.At Closing, the Purchaser shall authorize the release of the amounts in the Closing Escrow Account to the Seller, which will be equal to $600,000.00 plus (a) one half of the Inventory Value and (b) the total Cash On Hand Value, in each case of immediately available funds, into an account designated by the Seller.In addition, at the Closing and in satisfaction of the remainder of the Purchase Price, Purchaser will assume $2,300,000.00 in debt pursuant to the GE Modified Loan Arrangement and the Textron Modified Loan Arrangement; provided, however, that Purchaser may assume all such debt under the GE Modified Loan Arrangement, and the parties may not enter into the Textron Modified Loan Arrangement.Within seven days after the Closing, the Purchaser shall wire the remaining one half of the Inventory Value, in immediately available funds, into an account designated by the Seller. Section 3.3.Allocation of Purchase Price.The Purchaser and the Seller shall prepare jointly an allocation of the Purchase Price (and all other capitalized costs) among the Purchased Assets in accordance with Section 1060 of the Code and the Treasury Regulations promulgated thereunder (and any similar provisions of state, local or foreign law, as appropriate) within 60 days after the Closing Date.The Purchaser and the Seller and their respective Affiliates shall report and file Tax Returns (including, but not limited to Internal Revenue Service Form 8594) in all respects and for all purposes consistent with such allocation jointly prepared by the Purchaser and the Seller.Each party shall timely and properly prepare, execute, file and deliver all such documents, forms and other information as the other party may reasonably request to prepare such allocation.Neither the Purchaser nor the Seller shall take any position (whether in audits, tax returns or otherwise) that is inconsistent with such allocation unless required to do so by applicable law. 9 Section 3.4.Intentionally Omitted. Section 3.5.Assumed Obligations.The Purchaser hereby agrees to assume only:(a) the Purchaser’s obligations under the GE Modified Loan Arrangement and, if applicable, the Textron Modified Loan Arrangement, (b) those liabilities and executory obligations set forth in the Assigned Contracts that exist at the time of Closing; and (c) all liabilities and obligations (fixed, contingent or otherwise) incurred in or relating to, the operation of the Restaurants or the ownership or use of the Purchased Assets on or after the Closing Date (collectively, the “Assumed Obligations”). Section 3.6.Liabilities Not Being Assumed.Except for the Assumed Obligations, Seller agrees that the Purchaser shall not be obligated to assume or perform and is not assuming or performing any liabilities or obligations of the Seller, whether known or unknown, fixed or contingent, certain or uncertain (the “Retained Liabilities”), and Seller shall remain responsible for and shall indemnify, defend and hold harmless Purchaser from and against all Retained Liabilities, which shall include, but not be limited to, the following obligations or liabilities of the Seller: (a)Any compensation or benefits payable to present or past employees of the Restaurants incurred prior to the Closing Date, including without limitation, any liabilities arising under any employee pension or profit sharing plan or other employee benefit plan and any of the Seller’s obligations for vacation, holiday or sick pay; (b)All federal, state, local, foreign or other Taxes related to the operation of the Restaurants or the ownership or use of the Purchased Assets prior to the Closing Date and any Tax liability of the Seller which is not related to the Restaurants; (c)Any Liens, except for Permitted Liens, on any of the Purchased Assets and all obligations and liabilities secured thereby that are not set forth on Schedule 3.6 hereto; (d)All obligations of the Seller, either for borrowed money or incurred in connection with the purchase, lease or acquisition of any assets, that are not set forth on Schedule 3.6 hereto; (e)Any accounts or notes payable of the Seller that are not set forth on Schedule 3.6 hereto; and (f)Any claims, demands, actions, suits or legal proceedings that have been asserted or threatened in writing prior to the Closing Date against the Seller, the Restaurants or the Purchased Assets, but only to the extent related to (i) the Seller’s operation of the Restaurants or the ownership or use of the Purchased Assets prior to the Closing Date, or (ii) any other business or non-business activities of the Seller not related to the Restaurants and conducted prior hereto or hereafter. Section 3.7.Transfer Fees.Purchaser shall be solely responsible for the payment of all Transfer Fees due or payable in connection with the transactions contemplated by this Agreement and shall indemnify the Seller and hold the Seller harmless for all liabilities related thereto. 10 ARTICLE IV
